Schenck, J.
(dissenting). I dissent from the opinion for reversal in so far as it affects item C allowance. I find no basis in law for the award for the excess cost of maintaining the lines of the substituted route. The city has provided a substitute line and has paid the full cost of relocation. By so doing it has discharged its obligation to the utility company. (Matter of Gilroy, 43 App. Div. 359; affd., 164 N. Y. 576; Matter of City of New York [Croton Falls Dam], 152 App. Div. 730.) The statute requires the city to pay the “ expense, loss or damage by reason of changing such route or relocation.” Giving this statutory provision its ordinary meaning, it is apparent that once having provided a substitute line, the city has discharged all required duties. It is true that the cases above cited refer to highways, but there the municipalities having built new highways and having turned the same over to the towns, the obligation for maintenance terminated. Nor may the utility company now seek a business damage award pursuant to the provisions of section K41-44.0 of the Administrative Code, it having expressly waived any claim under that provision.
The order appealed from should be affirmed, with costs.
Order reversed, in so far as appealed from, upon the law, with twenty-five dollars costs and disbursements, and the report of commissioners of appraisal confirmed in all respects, including an allowance for counsel fees in an amount of five per cent of the award.